DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 4/29/2022 has been entered. Claims 1-3, 5-7, 9-11, 13-15 and 17-19 remain pending in the application. Applicant’s amendments to Claims have overcome the objection previously set forth in the Non-Final Office Action mailed on 4/29/2022.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1, 9 and 17 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Vijayan (US PGPub 2020/0235985) in view of Chin (US PGPub 2018/0357625).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan (US PGPub 2020/0235985) in view of Chin (US PGPub 2018/0357625).

Regarding claims 1, 9 and 17, Vijayan teaches a system (Vijayan, see abstract, describe systems and methods for self-healing in a Telco network function virtualization cloud) comprising:
one or more processors (Vijayan, see paragraph 0021, a self-healing evaluator engine, VM engine, HW analytics engine running on a physical server); and
a memory resource storing a set of instructions that when executed by the one or more processors (Vijayan, see paragraph 0021, a self-healing evaluator engine, VM engine, HW analytics engine running on a physical server), cause the one or more processors to:
based on an alert of an active issue of a system resource (Vijayan, see paragraph 0051, the virtual analytics engine can then send a VNF alert to the physical analytics engine. The VNF alert can indicate that the KPI of a particular VNF does not meet the threshold applied at the virtual analytics engine), identify a first issue object associated with the alert by making a first set of determinations (Vijayan, see paragraph 0057, the evaluator engine can create a root cause analysis (“RCA”) event used for performing a remedial action. The RCA event can be a hardware alert that is sent to the self-healing component. The RCA event can come from the physical or virtual analytics engine and identify at least one virtual component (for example, VNF) whose KPI attributes were used in detecting the problem along with the correlating physical hardware device);
based on the first issue object, determine whether the active issue associated with the first issue object can be automatically corrected by one or more self-healing processes (Vijayan, see paragraph 0067, Based on the type of remediation required, the evaluator engine or self-healing component can employ a corresponding adaptor to issue a command to the right process within the datacenter ecosystem); and
based on determining that the active issue associated with the first issue object can be automatically corrected by one or more self-healing processes, implement the one or more self-healing processes (Vijayan, see paragraph 0067, to remediate a software problem in the physical layer, at stage 245 an adaptor can send a command to a network configuration manager to restore a host to a previous stable state using a configuration file).

Vijayan teaches the above yet fails to teach wherein the first issue object includes a resolved time element, and execution of the set of instructions, by the one or more processors, further causes the one or more processors to: determine the one or more self-healing processes was successful or failed; responsive to determining that the one or more self-healing processes was successful, update the resolved time element of the first issue object; and responsive to determining the one or more self-healing processes failed, implement one or more platform alert processes.
Then Chin teaches wherein the first issue object includes a resolved time element (Chin, see paragraph 0032, The enterprise database 110 may further store a record of each self-healing attempt and the corresponding results (e.g., successful self-healing attempt, unsuccessful self-healing attempt, etc.). The enterprise database 110 may store such information for a predetermined time period), and execution of the set of instructions, by the one or more processors, further causes the one or more processors to:
determine the one or more self-healing processes was successful or failed (Chin, see paragraph 0032, The enterprise database 110 may further store a record of each self-healing attempt and the corresponding results (e.g., successful self-healing attempt, unsuccessful self-healing attempt, etc.));
responsive to determining that the one or more self-healing processes was successful, update the resolved time element of the first issue object (Chin, see paragraph 0059, the enterprise server receives, from the POS device, a message. The message may indicate whether or not the self-healing process executed. Furthermore, the message may indicate whether or not the self-healing process was successful in repairing the POS device. In some embodiments, the enterprise server receives new status information for each of the one or more health markers that were identified as being unhealthy in operation 408. The enterprise server may log such information and store it in the enterprise database); and
responsive to determining the one or more self-healing processes failed, implement one or more platform alert processes (Chin, see paragraph 0059, the enterprise server receives, from the POS device, a message. The message may indicate whether or not the self-healing process executed. Furthermore, the message may indicate whether or not the self-healing process was successful in repairing the POS device. In some embodiments, the enterprise server receives new status information for each of the one or more health markers that were identified as being unhealthy in operation 408. The enterprise server may log such information and store it in the enterprise database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vijayan with poin, because doing so would make Arumugam more efficient in improving the functionality of a POS device as it relates to each identified unhealthy marker (Chin, see paragraph 0025).

Regarding claims 2, 10 and 18, Vijayan in view of Chin teaches wherein the first issue object includes a self-healing element, the self-healing element indicates whether the active issue associated with the first issue object can be automatically corrected by one or more self-healing processes (Vijayan, see paragraph 0012, The root cause analysis event can be used by a self-healing component to identify a remedial action).

Regarding claims 3, 11 and 19, Vijayan in view of Chin teaches wherein the self-healing element indicates that the active issue of the first issue object can be automatically corrected (Vijayan, see paragraph 0012, The root cause analysis event can be used by a self-healing component to identify a remedial action).

Regarding claims 5 and 13, Vijayan in view of Chin teaches wherein the first issue object includes a platform alert element, and wherein the one or more platform alert processes includes:
based at least on the platform alert element of the first issue object, determining whether a particular platform should be notified (Vijayan, see paragraph 0029, physical fault notifications can be generated based on a model of relationships, including a map of domain managers in the network. The physical analytics engine can manage information coming from the physical underlay in the Telco cloud).

Regarding claims 6 and 14, Vijayan in view of Chin teaches wherein the one or more platform alert processes further includes:
based on determining that the particular platform should be notified, generating a platform-specific notification for the particular platform (Vijayan, see paragraph 0029, physical fault notifications can be generated based on a model of relationships, including a map of domain managers in the network. The physical analytics engine can manage information coming from the physical underlay in the Telco cloud).

Regarding claims 7 and 15, Vijayan in view of Chin teaches wherein the platform-specific notification includes information regarding the first issue object, the system resource associated with the first issue object, and/or the attempt to self-heal (Vijayan, see paragraph 0028, the evaluator engine can receive physical fault notification relating to a physical component, such as a hardware server or router. A physical analytics engine can determine and send the physical fault notification to the evaluator engine).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443